Citation Nr: 1717304	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from service is honorable for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 2001 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to service connection for a lung condition and a right ankle condition have been raised by the record in a November 14, 2012, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2016).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a) (2016).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a).

Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter a claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).  

The appellant was separated from service with the United States Navy in June 2004, under other than honorable conditions.  The evidence submitted to VA includes a DD Form 293 (Application for the Review of Discharge from the Armed Forces of the United States), which was filed in January 2011, and seeks a change of his character of discharge to honorable or, in the alternative, general/under honorable conditions.  The appellant has also submitted a copy of a statement made to the Naval Council of Personnel Boards regarding his appeal to the Navy of his discharge status.  No further evidence has been submitted that would inform VA of the outcome of the appellant's claim before the service department, which was filed over six years prior.

As the outcome of any formal finding by the service department would be binding on VA in its adjudication of this claim, the Board must issue a remand the appeal so that any outstanding records from the appellant's claim before the service department may be associated with the record.  38 C.F.R. § 3.159(c)(2) (2016) (VA's duty to assist requires it to secure relevant Federal records).  

Accordingly, the case is REMANDED for the following action:

1. Notify the appellant of his right to submit any further information or evidence in support of his claim.  

2. Contact the appropriate service department organizations in order to obtain any relevant records pertaining to the appellant's claim for a review of his discharge status, to include any formal findings of the Discharge Review Board or Board for Correction of Naval Records, if available.    

3. Thereafter readjudicate the claim on appeal in light of all evidence available.  If the benefit sought on appeal is not granted, issue the appellant and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




